Judgment, Supreme Court, New York County (Beverly S. Cohen, J.), entered June 25, 1991, which inter alia, granted plaintiff’s motion for summary judgment and awarded plaintiff $157,136.94, unanimously affirmed, with costs.
The court properly granted plaintiff summary judgment in this action brought to recover, inter alia, on defendant-appellant’s personal guaranty. Defendant signed the note and letter agreement in 1989 as an officer of the corporate defendant and as guarantor. Since there is a concession that there is no good faith defense to the debt on the part of the corporation, defendant’s bare allegations of deceit are insufficient to defeat *359summary judgment on the guaranty. Defendant acted in two capacities, but his knowledge of the facts was complete throughout the credit transaction. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.